DETAILED ACTION
The communication dated 5/30/2022 has been entered and fully considered.
Claims 1 and 15 have been  amended. Claims 8 and 9 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered: NAPADENSKY et al. (U.S. PGPUB 2010/0191360), hereinafter NAPADENSKY. 
NAPADENSKY teaches methods for forming 3D object by discharging material from dispensing heads. NAPADENSKY teaches three dispensing heads (21a, 21b, 21c), each having at least one nozzle array [0168-0170; Figs. 1a-1d]. NAPADENSKY teaches a first nozzle row group (dispensing head (21a)) [0170]. NAPADENSKY teaches the object can be created with different colors [0198; 0200; 0264] and the color can be controlled by selecting the modeling material according to the desired color component [0269]. NAPADENSKY teaches a second nozzle row group (dispensing head (21b)) [0170].  NAPADENSKY further teaches the dispensing head (21c, 21e) dispensed support material [0170; 0246; 0249]. NAPADENSKY teaches the apparatus (10) uses suitable software to create the 3D object [0036; 0167]. NAPADENSKY further teaches the modes can be done automatically according to fabrication data received from a processor (54) [0248]. NAPADENSKY teaches four modeling heads (21a-d) and one support head (21e) and in one forming mode, the modeling material is supplied to the modeling heads [0246]. NAPADENSKY further teaches in the first operation mode, all the nozzle arrays of all modeling and support heads dispense the respective material during a scan cycle at any location along the scanning location [0247]. NAPADENSKY teaches a forming mode for the apparatus (10) where the system is used for fabricating objects made of two or more materials, e.g., two or more modeling materials, which can be two different colors [0019-0025] which can form an object with a skin [0259; 0265]. NAPADENSKY teaches in a first operation mode all modeling material heads operate, preferably at the same dispensing rate, during a building scan cycle, namely, all nozzles are operative throughout the building scan cycle in every location of the object layer [0186] during a set time period [0189]. 
NAPADENSKY fails to suggest, teach or disclose: a material discharging ability of the support nozzle row group is greater than the material discharging ability of the first nozzle row group, a material discharging ability of the transparent ink nozzle row group is greater than the material discharging ability of the first nozzle row group, and the material discharging ability of the transparent ink nozzle row group is equal to the material discharging ability of the support nozzle row group. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify NAPADENSKY, by having a material discharging ability of the support nozzle row group is greater than the material discharging ability of the first nozzle row group, a material discharging ability of the transparent ink nozzle row group is greater than the material discharging ability of the first nozzle row group, and the material discharging ability of the transparent ink nozzle row group is equal to the material discharging ability of the support nozzle row group, and the applicant’s has done so for the benefit of increasing forming speed while suppressing the number of increase in the number of ink jet heads to a minimum [0009].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748